ACCEPTED
                                                                                                03-14-00468-CR
                                                                                                        3852611
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           1/21/2015 5:01:27 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK

                                   COURT OF APPEALS

                          THIRD JUDICIAL DISTRICT OF TEXAS          FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                      AUSTIN, TEXAS
                                                             1/21/2015 5:01:27 PM
                                                               JEFFREY D. KYLE
MITCHELL HOLLIS WRIGHT                     §        COURT OF APPEALS Clerk
                                             §
V.                                           §
                                             §          03-14-00468-CR
                                             §          03-14-00469-CR
                                             §
THE STATE OF TEXAS                           §          DISTRICT COURT NO.
                                                        CR23,384/CR23,385

                 MOTION TO EXTEND TIME TO FILE APPELLANT BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW the undersigned attorney who Pursuant to TRAP 10.5 (b) who
states:

                                              I.

          Appellee’s brief was due on December 15, 2014. Appellee was unaware of the

filing of Appellant’s brief as the attorney for appellant used the personal email of an

Assistant District Attorney in this office and notice was not received. Appellant’s

attorney now has the correct email for notifications to our office. Appellee requests a

thirty (30) day extension from this date for the filing of Appelee’s brief. Appellee has

not previously sought an extension.

                                   Certificate of Counsel

          Pursuant to TRAP 10.0(a)(5), the undersigned counsel certifies that he

conferred with Justin Bradford Smith, Appellent’s counsel who does not oppose this

Motion.
/s/ W.W. Torrey
W.W. Torrey
Milam County District Attorney
      Wherefore, Premises considered, Counsel prays that his Motion to Extend Time

be in all regards granted.

                                               Respectfully submitted,


                                               /s/ W.W. Torrey
                                               W.W. Torrey
                                               County and District Attorney
                                               204 N. Central
                                               Cameron, Texas 76520
                                               (254) 697-7013
                                               (254) 697-7016 Facsimile
                                               State Bar No. 20144700
                                               Email: daoffice@milamcounty.net

      I, the undersigned attorney of record, swear under oath that the above Motion is

true and correct.

                                        /s/ W.W. Torrey________________
                                        W.W. Torrey
                                        County and District Attorney


SIGNED under oath before me on January 21, 2015.

                                        _/s/ Donelle J. Keen____________
                                        Notary Public, State of Texas


                             CERTIFICATE OF SERVICE

             I certify that a true and correct copy of the above and foregoing Motion
                                                                                      st
was delivered via facsimile to Justin Bradford Smith at 254-771-2082 on this the 21

day of January, 2015.


                                        _/s/ W.W. Torrey_______________
                                        W.W. Torrey
                                        County and District Attorney